Citation Nr: 1634591	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  11-25 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for coronary artery disease (CAD), status post angioplasty and stent placement, to include right bundle branch block.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to service connection for residuals of right elbow injury.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin dated in June 2014 (CAD) and August 2010 (right elbow).  

In June 2016, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing.  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran has submitted evidence indicating that his heart disability renders him unable to obtain or maintain gainful employment.  See June 2016 hearing testimony.  As such, entitlement to TDIU has been raised by the record.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issue of service connection for residuals of right elbow injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's CAD is manifested by a workload of 3 METs or less resulting in dyspnea, fatigue and dizziness.

2.  The Veteran has a total rating for CAD, and the record does not show that his remaining service-connected disabilities (right ear hearing loss, rated noncompensable, right knee disability and tinnitus, each rated 10 percent disabling, and skin rash, rated 30 percent disabling) render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for CAD are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.104, Diagnostic Code 7005, (2015).

2.  The appeal as to entitlement to TDIU is moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CAD

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b) (1) (2015). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's CAD is currently rated 30 percent under 38 C.F.R. § 4.104, Diagnostic Code 7005 (arteriosclerotic heart disease (coronary artery disease)).

Under Diagnostic Code 7005, a 30 percent rating is warranted when a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent disability evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  

By way of procedural history, the Veteran submitted claim for increase for CAD in April 2013.  A June 2014 rating decision continued the 30 percent rating for CAD. 

In this case, treatment records show ongoing treatment and medication management of CAD.  The Veteran has undergone multiple examinations to determine the degree of disability caused by service-connected CAD.  A July 2013 Disability Benefits Questionnaire (DBQ) completed by a private treating cardiologist Dr. B., reflects that the Veteran's heart disability requires continuous medication.  There was no cardiac hypertrophy or cardiadilatation or congestive heart failure.  Dr. B. did not provide a left ventricular ejection fraction, but indicated the interview based METs level was in the range of 1 to 3 METs.  Dr. B. indicated that tobacco exposure, obesity, and deconditioning affected METS level.  He also, however, checked off the box indicating that the METS level of 1-3 was solely due to heart conditions.
VA examination in January 2014 reflects asymptomatic right bundle branch block.  The examiner noted cardiac testing showed normal ejection fraction and heart wall motion.  Activity level was limited by knee pain and some degree of exertional chest pain.  The examiner reviewed the results of previous cardiac testing and stated his METs level was 7, since there is no evidence of cardiac damage since the last METs testing.  

VA examination in January 2015 reflects heart disease requiring continuous medications.  There was no evidence of congestive heart failure, cardiac hypertrophy, or cardiac dilatation.  Testing showed left ventricular ejection fraction was 68 percent.  The examiner noted his METs level was affected by obesity, chronic obstructive pulmonary disease, and bilateral degenerative joint disease of the knees.  The examiner stated he could not provide an estimated METs level due solely to the Veteran's service-connected heart disability without resorting to mere speculation because medical and practice guidelines do not support such an estimate.  The examiner stated the left ventricular ejection fraction best reflected the Veteran's cardiac functioning.  

At the aforementioned hearing, the Veteran testified that he had been seen by Dr. B. for many years.  He also stated that, with minimal daily activity, he would start getting dizzy and feeling faint, short of breath and his chest started hurting.  The Veteran reported feeling these symptoms, which have been medically linked to his CAD, with light exertion.  He and his wife felt that his activities were more in line with the aforementioned METs of 1-3.  

The Board resolves reasonable doubt in the Veteran's favor and finds that a 100 percent evaluation is warranted for CAD under Diagnostic Code 7005, for the entire period on appeal.  Such rating is appropriately assigned based on estimated workload of 1 to 3 METs shown upon Dr. B.'s July 2013 assessment.  Dr. B.'s assessment is not inconsistent with the treatment records or the Veteran's testimony.  The VA examiners' METs estimates are not more probative than Dr. B.'s estimate.  His assessment falls squarely within the criteria for the total rating for CAD.


II.  TDIU

At his hearing before the undersigned, the Veteran and his wife testified in essence that the manifestations of his CAD, shortness of breath, chest pain and fatigue, cause him to be unable to work.  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In the case at hand, there is no allegation or evidence that TDIU may be awarded independently of the Veteran's CAD.  The Veteran, in addition to now being service-connected for CAD at a 100 percent evaluation, is also service-connected for the following disabilities: right ear hearing loss, rated noncompensable, right knee disability and tinnitus, each rated 10 percent disabling, and skin rash, rated 30 percent disabling.

The Veteran has not argued, and no evidence indicates, that the service-connected disabilities of right ear hearing loss, right knee disability, tinnitus, and skin rash, have prevented the Veteran from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2015).  Accordingly, there is no question or controversy for consideration by the Board with regard to TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011). 

Because no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for this issue, and it is dismissed.  See 38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).


ORDER

A 100 percent rating is granted for CAD, subject to the laws governing the award of monetary benefits.

The issue of entitlement to a TDIU is moot, and the appeal of that issue is dismissed.

REMAND

As to the claim for residuals of right elbow injury, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  

The Veteran credibly testified that an incident happened in June 1968 while he was stationed at U-Tapao Air Base, Thailand.  He reported that he was turning a speed handle wrench during in-flight aircraft refueling and something went wrong while he was cranking it.  He recalls that it released suddenly and unexpectedly and his right elbow was hurt.  He notes that while service treatment records reflect only complaints as to the left elbow, he really hurt both elbows.  He notes that he has had problems with the right elbow since that time.  Lay statements also indicate that people have observed him to have a history of right elbow problems.  
In support of his claim, he submitted a December 2011 statement from C.B., C.N.P., that his current right elbow tendonitis is more likely related to the in-service injury in July 1968 but she then clarified that it is 'possible' he incurred trauma to the tendon at that time, which caused lingering symptoms.  The Board finds this opinion too speculative in terms of establishing etiology of any current residual of right elbow injury.

VA regulations provide that VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In service connection claims, VA examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board finds that the Veteran should be afforded an examination to determine whether any of his current right upper extremity problems are as likely as not a residual of this in-service incident.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and the etiology of any current residual of right elbow injury.  The examiner should determine whether any current condition related to the right elbow at least as likely as not (50 percent or greater probability) either began during or was otherwise caused by this credibly-described incident in service.  Review of the entire file is required; however, attention is invited to: the December 2011 statement by the CNP regarding a relationship (VBMS, document labeled Medical Treatment Record - Non-Governmental Facility, receipt date 12/30/2011); the Veteran's sworn hearing testimony in which he described in detail the force with which he had to hold on to the wrench with both hands (VBMS, document labeled Hearing Testimony, receipt date 7/22/2016, pages 15-18).
 
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's credible lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed elbow disorder. 

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided an SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


